             Case 2:20-mc-00049-RSL Document 7 Filed 08/10/20 Page 1 of 2



 1                                                            The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                               NO. 2:20-MC-00049 RSL
11
                               Plaintiff,                          (2:07-CR-0361-1)
12
             vs.                                             Order Terminating
13                                                           Garnishment Proceeding
     DUANE ANTHONY NELSON,
14
              Defendant/Judgment Debtor,
15
           and
16
     RESTAURANTS UNLIMITED INC,
17
                               Garnishee.
18
19          This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24          IT IS ORDERED that the garnishment is terminated and that

25   Restaurants Unlimited Inc., is relieved of further responsibility pursuant to
26
     this garnishment.
27
     //
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                       UNITED STATES ATTORNEY’S OFFICE
                                                                                     700 STEWART STREET, SUITE 5220
     (USA v. Duane Anthony Nelson and Restaurants Unlimited Inc., USDC#: 2:20-MC-           SEATTLE, WA 98101
     00049 RSL/2:07-CR-0361-1)1                                                             PHONE: 206-553-7970
             Case 2:20-mc-00049-RSL Document 7 Filed 08/10/20 Page 2 of 2



 1          Dated this 10th day of August, 2020.
 2
 3                                                     A
                                                       Robert S. Lasnik
 4                                                     United States District Judge
 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                       UNITED STATES ATTORNEY’S OFFICE
                                                                                     700 STEWART STREET, SUITE 5220
     (USA v. Duane Anthony Nelson and Restaurants Unlimited Inc., USDC#: 2:20-MC-           SEATTLE, WA 98101
     00049 RSL/2:07-CR-0361-1)2                                                             PHONE: 206-553-7970
